IN THE COURT OF APPEALS OF IOWA

                                     No. 13-1476
                                 Filed May 14, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KIMBERLY ANN LANE,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Clinton County, Nancy S. Tabor

(plea) and Gary D. McKenrick (sentencing), Judges.



       Kimberly Lane appeals from the sentencing proceedings following her

guilty pleas to manufacturing methamphetamine and child endangerment.

AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant Attorney

General, Michael L. Wolf, County Attorney, and Amanda W. Myers, Assistant

County Attorney, for appellee.



       Considered by Danilson, C.J., and Potterfield and McDonald, JJ. Tabor,

J., takes no part.
                                         2


POTTERFIELD, J.

       Kimberly Lane appeals from the sentencing proceedings following her

guilty pleas to manufacturing methamphetamine and child endangerment. She

argues the district court erred in considering the sentences of codefendants and

the effect of methamphetamine manufacture on the community.            We affirm

finding consideration of these factors is permissible.

   I. Facts and proceedings.

       In 2013, Lane, her son, her father, and two other individuals lived in a

home where methamphetamine was manufactured. On May 28, 2013, the State

charged Lane, her father, and the two other individuals with manufacture or

conspiracy   to   manufacture    a   controlled   substance   (methamphetamine),

possession of precursors with intent to manufacture, and child endangerment for

exposing Lane’s young son to methamphetamine. On August 1, 2013, Lane’s

father was sentenced to a term of no more than five years in prison each for

possession of precursors with intent to manufacture methamphetamine and for

child endangerment.

       Pursuant to a plea agreement, Lane pleaded guilty to conspiracy to

manufacture methamphetamine and child endangerment. On August 15, 2013,

Lane was sentenced by the court to serve two concurrent indeterminate

sentences: not to exceed ten years on the manufacturing count, and not to

exceed five years on the child endangerment count.

       During the sentencing, the court noted, among other things, that it would

consider “sentences that have been imposed in connection with codefendants in

the same case, because it’s important to the community that similarly-situated
                                         3


defendants be treated in a similar fashion.”       The court reasoned that this

consideration would assure the community the judicial system would treat

“similarly-situated people in the same fashion” which would enhance respect for

the system.1        The court also noted the danger of the manufacture of

methamphetamine in the local community: “within this judicial district alone,

[there is] probably a fire a week or a significant pollution incident weekly related

to the manufacture of methamphetamine.” Lane appeals, arguing the trial court

abused its discretion in considering impermissible factors during her sentencing.

We affirm.

    II. Analysis.

              We begin our analysis of the challenge to the sentence in
       this case by observing that the decision of the district court to
       impose a particular sentence within the statutory limits is cloaked
       with a strong presumption in its favor, and will only be overturned
       for an abuse of discretion or the consideration of inappropriate
       matters. State v. Pappas, 337 N.W.2d 490, 494 (Iowa 1983). An
       abuse of discretion will not be found unless we are able to discern
       that the decision was exercised on grounds or for reasons that
       were clearly untenable or unreasonable. State v. Loyd, 530
       N.W.2d 708, 713 (Iowa 1995). In applying the abuse of discretion
       standard to sentencing decisions, it is important to consider the
       societal goals of sentencing criminal offenders, which focus on
       rehabilitation of the offender and the protection of the community
       from further offenses. See Iowa Code § 901.5 [(2013)]. It is
       equally important to consider the host of factors that weigh in on the
       often arduous task of sentencing a criminal offender, including the
       nature of the offense, the attending circumstances, the age,
       character and propensity of the offender, and the chances of
       reform.

State v. Formaro, 638 N.W.2d 720, 724–25 (Iowa 2002). We evaluate each of

the factors challenged by Lane under this framework in turn.


1
  The record shows that Lane’s father received his sentence by the time Lane was
sentenced, but that at least one other codefendant was awaiting sentencing.
                                          4

       A. Reference to the sentences of co-defendants

       Iowa courts have not yet expressly ruled on the consideration of the

sentences of codefendants as a sentencing factor. See, e.g., State v. Null, 836

N.W.2d 41, 47 (noting information about codefendants’ sentences gave court a

“frame of reference” for defendant’s role in offense).        However, federal law

expressly requires the consideration of “the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of

similar conduct” when sentencing a defendant. 18 U.S.C. § 3553 (a)(6) (2013).

While the federal determinate sentencing scheme, including the use of the now-

advisory United States Sentencing Guidelines, is separate and distinct from

Iowa’s indeterminate sentencing system, we find the federal factors illustrative of

the types of factors properly considered by a sentencing court. See, e.g., State

v. Washington, 832 N.W.2d 650, 658 (Iowa 2013) (referring to the federal

guidelines in evaluating the court’s consideration of a defendant’s refusal to

participate in a presentence investigation evaluation as a sentencing factor).

       Here, the district court was provided with information regarding the

sentence imposed on Lane’s father.2 Lane’s father was similarly charged with

child endangerment, though ultimately convicted of possessing precursors

instead of conspiracy to manufacture the methamphetamine.             While we are

mindful that “the punishment must fit the particular person and circumstances

under consideration; each decision must be made on an individual basis, and no

single factor, including the nature of the offense, will be solely determinative,” the

2
  We note the consideration of the sentence of a codefendant is distinct from
consideration of additional charges brought against codefendants. Formaro, 638
N.W.2d at 725.
                                      5


district court did not err in considering the sentence of Lane’s codefendant as

one of many sentencing factors. See State v. McKeever, 276 N.W.2d 385, 387

(Iowa 1979).

      B. Consideration of the effect of methamphetamine on the community.

      Iowa Code section 901.5 expressly instructs the court to keep in mind two

goals when sentencing: “rehabilitation of the defendant” and “protection of the

community from further offenses by the defendant and others.” Our supreme

court has interpreted this wording to include, among many other things, the

“seriousness of the offense.” See e.g., State v. Hansen, 344 N.W.2d 725, 731

(Iowa Ct. App. 1983). The court’s consideration of the effects on the community

from the manufacture of methamphetamine expressly spoke to the seriousness

of the crime and need to protect the community from Lane and others like her.

We therefore affirm.

      AFFIRMED.